Citation Nr: 0305480	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-08 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The available claims folder indicates that the veteran had 
active service from June 1973 to January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center in Canandaigua, which denied the veteran's 
claim of entitlement to payment or reimbursement of 
unauthorized private medical expenses.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the agency of original jurisdiction level because the 
required action takes place there or because current law 
requires it.  One such circumstance is where the agency of 
original jurisdiction has performed little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the Medical Center's failure to issue a 
development letter consistent with the notice requirements of 
the VCAA, particularly for a claim that commenced after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal development and accordingly compels 
remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the Medical Center.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Medical Center should furnish the 
veteran a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.    

3.  The Medical Center should then 
conduct any necessary development brought 
about by the veteran's response and issue 
a supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the Medical Center.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


